 
Exhibit 10.3

 
When recorded mail to:


Title No.
Escrow No.



--------------------------------------------------------------------------------

DEED OF TRUST WITH ASSIGNMENT OF RENTS


This DEED OF TRUST WITH ASSIGNMENT OF RENTS, made this 30th day of  August ,
2010 between


SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company herein
called TRUSTOR, whose address is c/o Shopoff Advisors, L.P., 8951 Research
Drive, Irvine, California 92618


FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation, herein called
TRUSTEE, and


CARDINAL INVESTMENT PROPERTIES - UNDERWOOD, L.P., a California limited
partnership, herein called BENEFICIARY.


WITNESSETH: Trustor irrevocably grants, transfers and assigns to Trustee in
Trust, with Power of Sale that property in the County of Riverside, State of
California, described as follows:


FOR LEGAL DESCRIPTION SEE EXHIBIT “A” ATTACHED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN.


SEE RIDER ATTACHED HERETO FOR ADDITIONAL TERMS AND CONDITIONS.


together with the rents, issues and profits thereof, subject, however, to the
right, power and authority hereinafter given to and conferred upon Beneficiary
to collect and apply such rents, issues and profits,


FOR THE PURPOSE OF SECURING (1) payment of the sum of One Million and No/100
Dollars ($1,000,000.00) with interest thereon according to the terms of a
promissory note or notes of even date herewith made by TRUSTOR, payable to order
of BENEFICIARY, and extensions or renewals thereof; (2) the performance of each
agreement of TRUSTOR incorporated by reference or contained herein or reciting
it is so secured; (3) payment of additional sums and interest thereon which may
hereafter be loaned to Trustor, or his or her successors or assigns, when
evidenced by a promissory note or notes reciting that they are secured by this
Deed of Trust.


A.           To protect the security of this Deed of Trust, and with respect to
the property above described, Trustor agrees:
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

(1)           To keep said property in good condition and repair; not to remove
or demolish any building thereon; to complete or restore promptly and in good
and workmanlike manner any building which may be constructed, damaged or
destroyed thereon and to pay when due all claims for labor performed and
materials furnished therefor; to comply with all laws affecting said property or
requiring any alterations or improvements to be made thereon; not to commit or
permit waste thereof; not to commit, suffer or permit any act upon said property
in violation of the law; to cultivate, irrigate, fertilize, fumigate, prune and
do all other acts which from the character or use of said property may be
reasonably necessary, the specific enumerations herein not excluding the
general.


(2)           To provide, maintain and deliver to Beneficiary fire insurance
satisfactory to and with loss payable to Beneficiary (to the extent insurable
improvements are located on the property). The amount collected under any fire
or other insurance policy may be applied by Beneficiary upon any indebtedness
secured hereby and in such order as beneficiary may determine, or at option of
Beneficiary the entire amount so collected or any part thereof may be released
to Trustor. Such application or release shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice.


(3)           To appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of Beneficiary or Trustee;
and to pay all costs and expenses, including cost of evidence of title and
attorney’s fees in a reasonable sum, in any action or proceeding in which
Beneficiary or Trustee may appear, and in any suit brought by Beneficiary to
foreclose this Deed of Trust.


(4)           To pay: at least ten days before delinquency all taxes and
assessments affecting said property, including assessments on appurtenant water
stock; when due, all encumbrances, charges and liens, with interest, on said
property or any part thereof, which appear to be prior or superior hereto; all
costs, fees and expenses of this Trust.


Should Trustor fail to make any payment or to do any act as herein provided,
then Beneficiary or Trustee, but without obligation so to do and without notice
to or demand upon Trustor and without releasing Trustor from any obligation
hereof, may: make or do the same in such manner and to such extent as either may
deem necessary to protect the security hereof, Beneficiary or Trustee being
authorized to enter upon said property for such purposes; appear in and defend
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; pay, purchase, contest or compromise any
encumbrance, charge, or lien which in the judgment of either appears to be prior
or superior hereto; and, in exercising any such powers, pay necessary expenses,
employ counsel and pay his or her reasonable fees.


(5)           To pay immediately and without demand all sums so expended by
Beneficiary or Trustee, with interest from date of expenditure at the amount
allowed by law in effect at the date hereof, and to pay for any statement
provided for by law in effect at the date hereof regarding the obligation
secured hereby, any amount demanded by the Beneficiary not to exceed the maximum
allowed by law at the time when said statement is demanded.


B.           It is mutually agreed:


(1)           That any award of damages in connection with any condemnation for
public use of or injury to said property or any part thereof is hereby assigned
and shall be paid to Beneficiary who may apply or release such moneys received
by him or her in the same manner and with the same effect as above provided for
disposition or proceeds of fire or other insurance.


(2)           That by accepting payment of any sum secured hereby after its due
date, Beneficiary does not waive his or her right either to require prompt
payment when due of all other sums so secured or to declare default for failure
so to pay.


(3)           That at any time or from time to time, without liability therefor
and without notice, upon written request of Beneficiary and presentation of this
Deed and said note for endorsement, and without affecting the personal liability
or any person for payment of the indebtedness secured hereby, Trustee may:
reconvey any part of said property; consent to making of any map or plat
thereof; join in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge hereof.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 

(4)           That upon written request of Beneficiary stating that all sums
secured hereby have been paid, and upon surrender of this Deed and said note to
Trustee for cancellation and retention or other disposition as Trustee in its
sole discretion may choose and upon payment of its fees, Trustee shall reconvey,
without warranty, the property then held hereunder.  The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof.  The Grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”


(5)           That as additional security, Trustor hereby gives to and confers
upon Beneficiary the right, power and authority, during the continuance of these
Trusts, to collect the rents, issues and profits of said property, reserving
unto Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect and retain such rents, issues and profits as they become due and
payable. Upon any such default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and
without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of said property or any part thereof, in
his or her own name sue for or otherwise collect such rents, issues, and
profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorney’s fees, upon
any indebtedness secured hereby, and in such order as Beneficiary may determine.
The entering upon and taking possession of said property, the collection of such
rents, issues and profits and the application thereof as aforesaid, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.


(6)           That upon default by Trustor in payment of any indebtedness
secured hereby or in performance of any agreement hereunder, Beneficiary may
declare all sums secured hereby immediately due and payable by delivery to
Trustee of written declaration of default and demand for sale  and of written
notice of default and of election to cause to be sold said property, which
notice Trustee shall cause to be filed for record. Beneficiary also shall
deposit with Trustee this Deed, said note and all documents evidencing
expenditures secured hereby.


After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee without demand on Trustor, shall sell said
property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of said
property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement. Trustee shall deliver to such purchaser its deed
conveying the property so sold, but without any convenant or warranty, express
or implied. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustor,
Trustee, or Beneficiary as hereinafter defined, may purchase at such sale.


After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of:  all sums expended under the terms hereof,
not then repaid, with accrued interest at the amount allowed by law in effect at
the date hereof; all other sums then secured hereby; and the remainder, if any,
to the person or persons legally entitled thereto.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 

(7)           Beneficiary, or any successor in ownership of any indebtedness
secured hereby, may from time to time, by instrument in writing, substitute a
successor of successors to any Trustee named herein or acting hereunder, which
instrument, executed by the Beneficiary and duly acknowledged and recorded in
the office of the recorder of the county or counties where said property is
situated, shall be conclusive proof of proper substitution of such successor
Trustee or Trustees, who shall, without conveyance from the Trustee predecessor,
succeed to all its title, estate, rights, powers and duties.  Said instrument
must contain the name of the original Trustor, Trustee and Beneficiary
hereunder, the book and page where this Deed is recorded and the name and
address of the new Trustee.


(8)           That this Deed applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors, and assigns. The term Beneficiary shall mean the owner and holder,
including pledgees, of the note secured hereby, whether or not named as
Beneficiary herein. In this Deed, whenever the context so requires, the
masculine gender includes the feminine and/or the neuter, and the singular
number includes the plural.


(9)           The Trustee accepts this Trust when this Deed, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not obliged
to notify any party hereto of pending sale under any other Deed of Trust or of
any action or proceeding in which Trustor, Beneficiary or Trustee shall be a
party unless brought by Trustee.


Beneficiary may charge for a statement regarding the obligation secured hereby,
provided the charge thereof does not exceed the maximum allowed by laws.


The undersigned Trustor, requests that a copy of any notice of default and any
notice of sale hereunder be mailed to him or her at his or her address
hereinbefore set forth.


TRUSTOR:      SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability
company
 
By:
Shopoff Partners, L.P., a Delaware limited
 
partnership, sole member
           
By:
Shopoff General Partner, LLC, a Delaware limited
   
liability company, general partner
             
By:
Shopoff Properties Trust, Inc.,
     
a Maryland corporation, manager
               
By:
/s/ William A. Shopoff        
William A. Shopoff,
President and CEO

 
 
Page 4 of 6

--------------------------------------------------------------------------------

 

State of California


County of Orange


On August__, 2010 before me, ________________________________,   notary public,
personally appeared ____________________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature ____________________________________________ (Seal)

 
Page 5 of 6

--------------------------------------------------------------------------------

 


DO NOT RECORD
REQUEST FOR FULL RECONVEYANCE


To FIRST AMERICAN TITLE INSURANCE COMPANY


The undersigned is the legal owner and holder of the note or notes, and of all
other indebtedness secured by the foregoing Deed of Trust.  Said note or notes,
together with all other indebtedness secured by said Deed of Trust have been
fully paid and satisfied; and you are hereby requested and directed, on payment
to you of any sums owning to you under the terms of said Deed of Trust, to
cancel said note or notes above mentioned, and all other evidence of
indebtedness secured by said Deed of Trust delivered to you herewith, together
with the said Deed of Trust, and to reconvey, without warranty, to the parties
designated by the terms of said Deed of Trust, all the estate now held by you
under the same.


Dated_________________________________


___________________________________________________


___________________________________________________


Please mail Deed of Trust, Note(s) and Reconveyance to:


_____________________________________________________________________


Do not lose or destroy this Deed of Trust OR THE NOTE which it secures.  Both
must be delivered to the Trustee for cancellation before reconveyance will be
made.

 
Page 6 of 6

--------------------------------------------------------------------------------

 